Citation Nr: 9910089	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, status post 
arthroscopy, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1993 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1997 rating determination by the Buffalo, New York, 
Regional Office (RO) which established service connection for 
a left knee disability and assigned a noncompensable 
evaluation.  In an April 1998 rating decision the evaluation 
for the left knee disability was increased to 10 percent.

The Board notes that on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law; thus, it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet.App. 35 (1993).


FINDING OF FACT

The veteran's left knee disability is manifested primarily by 
pain and laxity at the kneecap.  Neither moderate subluxation 
nor moderate lateral instability are currently present.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, status post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Codes 5257, 5259 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show the veteran 
sustained injury to his left knee during basic training and 
underwent subsequent repair of a torn lateral meniscus and 
lateral release of the patella.  

On VA examination in June 1997 the veteran complained of left 
knee pain, aching behind the patella and stiffness which 
occurs three to four times per month.  He denied swelling, 
giving out and locking.  Examination of the extremities 
revealed symmetrical muscle masses and musculoskeletal 
strength was 5/5 overall to all muscle masses in the 
extremities.  Deep tendon reflexes were intact and equal 
bilaterally.  The veteran was able to flex his left knee to 
138 degrees and extension was approximately to 1 degree.  
There was no gross deformity and no notable scars.  There was 
no evidence of color or temperature change and no edema or 
effusion.  The veteran had no valgus or varus laxity in 
either joint and anterior and posterior drawers were both 
negative.  Lachmann's, pivot shifts and McMurray's were all 
negative.  There was also negative patella grinds on both 
sides.  There was no tenderness to palpation and no motor or 
sensory deficits were noted.  There was no weakness, 
fatigability or incoordination noted post exercise.  X-rays 
of the left knee were normal.  The clinical impression was 
status post arthroscopy of the left knee with current 
patellofemoral pain syndrome.  No current deficits were 
noted.  

Service connection for patellofemoral pain syndrome of the 
left knee, status post arthroscopy, was granted and a 
noncompensable evaluation was assigned. 

On VA examination in February 1998 the veteran complained of 
constant aching pain in the left knee and that the left knee 
was popping out of place with bending and kneeling.  He 
stated that his problems were exacerbated with walking, 
standing and cold environments and relieved with a knee brace 
and massage.  He occasionally takes aspirin twice a day every 
two days.  The veteran reported that he was currently out of 
work but did not indicate that it was secondary to his 
current complaints.  The examiner referred to the previous 
June 1997 X-ray report, which was negative for degenerative 
joint disease, effusion, fracture or dislocation.  On 
physical examination of the left knee the veteran had good 
symmetry and his gait was not antalgic.  There was evidence 
of laxity at the kneecap and some point tenderness at the 
patellar cap and at the superior element of the patella.  
There was no evidence of crepitus, swelling, erythema or 
increase in warmth of either knee.  He had full range of 
motion with full extension and flexion and 5/5 motor strength 
in the lower extremities bilaterally.  There was no sensory 
deficit and reflexes were 2+ bilaterally.  Neurovascular 
examination was normal.  

The examiner noted that any weakened motion and coordination 
or fatigability noted in the examination could not be further 
quantified in terms of additional loss of range of motion 
without prolonged testing.  The examiner opined that with 
flare-ups it was likely range of motion would be further 
restricted, but it was not possible to accurately estimate 
the additional loss of range of motion without examining the 
veteran at that time.  Although the veteran reported 
intermittent flare-ups, the current examination could not 
elicit any type of flare-ups observed.  The clinical 
impression was patellofemoral pain syndrome that was 
sustained from the original injury while in service.  

In an April 1998 rating decision the RO increased the 
evaluation for the veteran's service-connected left knee to 
10 percent under Diagnostic Code 5259, to reflect symptomatic 
removal of semilunar cartilage.

Analysis.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
he has presented a claim which is plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski , 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App. 269 (1992).  

The current 10 percent rating for the left knee was assigned 
under Diagnostic Code 5259.  A 10 percent evaluation 
contemplates symptomatic removal of semilunar cartilage and 
is the only evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Code 5259 (1998).  The Board notes that the veteran 
was previously rated under Code 5257.  Applying the criteria 
under Code 5257 to the veteran's left knee disability, a 10 
percent evaluation may be assigned for slight recurrent 
subluxation or lateral instability of the knee.  The next 
higher evaluation of 20 percent requires moderate recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (1998).

On VA examination in June 1997 the veteran had no complaints 
of swelling, instability, locking or giving way.  Examination 
of the left knee was essentially normal.  There was no 
evidence of joint effusion, crepitus or laxity and range of 
motion was essentially full.  At the most recent VA rating 
examination, conducted in February 1998, the veteran's 
primary complaints were of pain and instability.  The veteran 
wore a knee brace and there was evidence of laxity at the 
kneecap.  There were no findings of crepitus, swelling or 
erythema and neurovascular examination was normal.  

Neither the 1997 nor 1998 examination findings indicate the 
moderate knee impairment required under Code 5257 for a 
rating in excess of 10 percent.  The medical evidence of 
record continues to show an asymptomatic left knee 
characterized by subjective complaints of pain and little or 
no limitation of motion.  While the veteran indicated on 
examination in 1998 that he used a knee brace he did not 
demonstrate moderate subluxation or moderate lateral 
instability when examined.  Despite clinical findings that 
showed laxity at the kneecap, there was no indication of 
actual functional impairment in the left knee related to the 
laxity.  Range of motion was full and there also was no 
evidence of degenerative disease (such as arthritis).  The 
Board finds that the left knee laxity, while a means to 
support the current 10 percent rating is not a sufficient 
basis upon which to assign a rating higher than 10 percent.  

Also, although the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, require that the extent of the veteran's pain be 
considered when evaluating the severity of his left knee 
disability, pain, in and of itself, is not a sufficient basis 
to assign a rating higher than 10 percent where, as here, the 
left knee disorder is not being evaluated solely on the basis 
of this symptom, and the overwhelming majority of the other 
relevant findings pertaining to the left knee is 
unremarkable.  See e.g., Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Moderate impairment of the left knee has not been 
demonstrated and, therefore, an increased 20 rating is not 
warranted under Code 5257.

Likewise there is no evidence of ankylosis; dislocated 
cartilage with frequent episodes of locking, pain and 
effusion into the joint; degenerative changes with limitation 
of motion; or impairment of the tibia and/or fibula with 
slight knee disability to warrant a 20 percent evaluation.  
38 C.F.R. §§ 4.71a, Codes 5256, 5258, 5260, 5261, or 5262.  
In the absence of any of these findings, a basis for an 
increased evaluation of the left knee is not found.  Under 
Code 5263, for genu recurvatum, the maximum disability rating 
is 10 percent.  Therefore, this code would not result in a 
higher disability evaluation for the left knee.  38 C.F.R. 
§ 4.71a, Code 5263 (1998).  

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, the VA General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  
Clearly, this is not the situation in this case as there has 
been no indication that the veteran has arthritis in the left 
knee, much less a showing that he has sufficient, if any, 
limitation of motion.

In this case, the Board finds that the 10 percent disability 
rating is sufficient to compensate for such impairment.  
Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 10 
percent is not warranted for any portion of the time period 
under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet.App. 119 (1999), but 
concludes that they are not warranted as the veteran's left 
knee disability is not shown to have been more than 10 
percent disabling at any time since service separation.

Consideration has also been given to assigning an 
extraschedular evaluation for the left knee disability.  An 
extraschedular evaluation is appropriate where the schedular 
evaluation is found to be inadequate.  The governing norm is 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  In the present case, the veteran is not shown to 
have been hospitalized for his left knee disability since 
service.  The veteran is currently unemployed but did not 
indicate that it was secondary to his service-connected left 
knee.  Thus, entitlement to an extraschedular evaluation is 
not shown.  As the preponderance of the evidence is against 
the veteran's claim for increased compensation, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).


ORDER

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the left knee, status post arthroscopy, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

